Citation Nr: 1429833	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent prior to August 13, 2008 for the service-connected anxiety disorder.

2.  Entitlement to an increased evaluation in excess of 50 percent for the period from August 13, 2008 to March 19, 2014 for the service-connected anxiety disorder.

2.  Entitlement to an increased evaluation in excess of 70 percent beginning on March 19, 2014 for the service-connected anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E.J.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1992, from November 1993 to November 2001, and from April 2002 to May 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In a September 2007 rating decision, the RO granted service connection for an anxiety disorder and assigned an evaluation of 30 percent, effective on May 16, 2006 (day following separation from service).

In a March 2010 rating decision, the RO increased the rating for the service-connected anxiety disorder to 50 percent, effective on August 13, 2008. 

In September 2013, the Veteran testified from the RO at a hearing held before the undersigned Veterans Law Judge by way of videoconference technology.  The transcript of the hearing is associated with the record.

In January 2014, the Board remanded the case for additional development of the record, including scheduling the Veteran for a VA examination to determine the current severity of the service-connected anxiety disorder. 

In an April 2014 rating decision, the RO increased the rating for the service-connected anxiety disorder to 70 percent, effective on March 19, 2014.  As the Veteran has not expressed satisfaction with the "stages" where his anxiety disorder is not rated at the highest possible benefit, all "stages" remain the subject of appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period of the appeal prior to August 2008, the service-connected generalized anxiety disorder is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment manifested by reduced reliability and productivity due to such symptoms as impaired judgment, impaired memory, disturbances of motivation and mood and by some difficulty in establishing and maintaining effective work and social relationships.

2.  Beginning is August 2008, the service-connected anxiety disorder is shown to have been productive of a disability picture that more closely resembled that of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  

3.  Beginning in March 2014, the service-connected anxiety disorder is shown to be manifested by a level of disablement identified as equating with total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased evaluation of 50 percent, but no more for the period of appeal prior to August 2008 for the service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9413 (2013).

2.  The criteria for the assignment of an increased evaluation of 70 percent, but not higher for the service-connected anxiety disorder beginning in August 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9413 (2013).

3.  The criteria for the assignment of a rating of 100 percent for the service-connected anxiety disorder beginning in March 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. 

In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the originating agency provided the Veteran with the notice required by VCAA and under Dingess in notice letters.  The Veteran's claim was initially adjudicated, and he filed a timely appeal.  

Subsequently, the claim was most recently readjudicated in an April 2014 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 20 Vet. App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with a decision on the merits as to the claim for increase.

Concerning VA's duty to assist, the Board notes that VA has obtained the Veteran's service personnel records, post-service VA treatment records, and his testimony and lay statements.  VA has made reasonable efforts to obtain all available records as well as all relevant records adequately identified by the Veteran. 

In addition, the Veteran was afforded VA psychiatric examinations in September 2007, March 2009, March 2011, and March 2014 in order to evaluate the severity of the service-connected anxiety disorder. 

Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim.  

The Board notes that the findings in the examination reports and medical opinion reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board acknowledges that in the January 2014 the case was remanded for further development.  In reviewing the record, the Board finds that there has been substantial compliance with the 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that, in September 2013, the Veteran testified at a hearing.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development, including the possibility of another VA examination.  

These actions satisfied the duties to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran seeks a rating in excess of 30 percent prior to August 13, 2008, in excess of 50 percent from August 13, 2008 to March 19, 2014, and in excess of 70 percent on or after March 19, 2014 for service-connected anxiety disorder.  His disability is currently rated as 70 percent disabling under the general criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130 including Diagnostic Code 9413.

Under the criteria found at Diagnostic Code 9413, a 30 percent evaluation requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self- care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) chronic impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating may be assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

In rating the severity of the service-connected psychiatric disability under these criteria, the Board is aware of the fact that psychiatric health care providers have their own system of ranking psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 

The GAF scale score assigned does not determine the disability rating VA assigns; however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV. 

A GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A GAF score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).


The Stages of the Appeal

After a careful review of the record, the Board finds that the service-connected anxiety disorder is shown to having been productive of a disability picture that more closely resembled the criteria for an evaluation of 50 percent for the initial period of the appeal prior to August 2008.

The Veteran was afforded a VA examination in September 2007 to determine the severity of the service-connected anxiety disorder.  The VA examiner reviewed the claims file material, to include service medical records.  

The service records showed that the Veteran was diagnosed with an anxiety disorder and had had twelves counseling sessions.  In service, the Veteran reported experiencing anxiety attacks, irritability, anger, lack of interests and had cycles of various symptoms.  

At the time of the examination, the Veteran was not receiving treatment or using medication.  The examiner noted that he was working full time, attended church, and had some limited activities.  His thought processes were noted to be linear, and his judgment was "OK." His insight was considered to be fair.  

The examiner reported that the Veteran's memory was intact.  Testing confirmed a mild to moderate anxiety.  Overall the examiner diagnosed an anxiety disorder, as well as a mood disorder secondary to the low back problem.

The VA examiner noted that the Veteran was employed full time and was experiencing mild to moderate social impairment.  The examiner provided a discussion and rationale as to symptoms and cause.  The examiner opined that there would be probable improvement with counseling and medication.  

To the extent that a rating decision in March 2010 increased the Veteran's evaluation of the service-connected anxiety disorder to 50 percent effective August 13, 2008, the Board finds that the increased impairment demonstrated beginning at the time of the Veteran's statement likely was present at the time of the Veteran's discharge from service.

Hence, on this record, the Board finds that an increased rating of 50 percent, but no more is warranted prior to August 2008.   

In an August 2008 statement, the Veteran reported being  prescribed a flentanyl patch that eased his back pain, but caused side effects that were creating problems for him at his place of employment.   

The VA treatment records dated in September 2008 showed that the Veteran underwent a period of increased psychological symptoms.  The records noted that the Veteran had been hospitalized briefly at his request with severe emotional symptoms.  The treatment reports showed that his psychological status had stabilized and that he was released with provisions for monitoring with the clinic.  

In September 2008, VA treatment records noted a four month history of increasing symptoms, with anxiety, depression, mood swings, and increased anger at work.  The Veteran was noted to have been employed full time and sold sports clothing on the side.  

A VA examination in March 2009 noted that the Veteran was experiencing mood swings, irritability and sleep problems.  He reported having racing thoughts, work irritability, and lost work time due to VA treatment appointments.  He indicated that he was "OK" with his immediate family.  The examiner noted that he was dressed appropriately and was oriented.  The examiner stated that the Veteran's speech was rapid, the his mood was anxious, and that there was some irritability.  

The examiner indicated that his thought processes were somewhat tangential, and there was no suicidal or homicidal ideation.  GAF score associated with the disorder was estimated at 50.

Later VA treatment records noted that the Veteran was fired from his job in December 2009.  These records also showed that the Veteran was looking for an alternate type of work and possibly would contact Vocational Rehabilitation services.  His medication had varied and had been limited since he experienced secondary effects.  Sleep was listed as 6 to 8 hours, but interrupted.

The Veteran stated that he was fired from his job in December 2009 due to an altercation with a previous coworker who harassed him about his anxiety disorder.  The Veteran reported aggressively confronting the coworker and being fired for the incident.  

A statement from the Veteran's wife in March 2011 also expressed concern that the Veteran's symptoms were worsening.

The Veteran was afforded another VA examination in March 2011 to determine the severity of his anxiety disorder.  The examiner noted that the Veteran remained on medication that helped with his sleep issues.  Daytime medication for the back pain had caused some secondary effects.  

The Veteran reported having some suicidal thoughts, but no intent.  No suicidal/homicidal ideation was identified at the time of the examination.  The he noted having anger outburst and panic attacks.  The examiner noted that there were degrees of panic attacks, and the Veteran indicated an increased symptom pattern.  

The Veteran stated that he was independent in daily activities and maintained his hygiene.  The examiner noted that the Veteran had been employed from September 2006 to December 2009.  The Veteran indicated that he disliked the work environment after a buyout by AT&T and that he was fired from his job.  

The examiner noted that there was good eye contact and interaction and that the Veteran was dressed appropriately with intact thought processes and was oriented, with speech that was within normal limits.  He complained of memory difficulty.  His affect was noted to be constricted, and his mood was noted as being down.  Impulse control and insight were judged as fair.  

The examiner found that the Veteran's symptoms have been continuous and did not believe there had been worsening since the last examination.  The examiner stated that the Veteran was competent to manage VA benefit funds.  GAF score was estimated at 55. 

Collectively, the medical evidence for this stage of the appeal tends to show that the service-connected disability picture was manifested predominantly by symptoms of anxiety, anxious mood, irritability, feeling restless, feeling overwhelmed and stressed, low motivation, fatigue, impaired concentration and focus, and sleeping impairment. 

The Veteran reported experiencing some panic attacks, but at no point during the period were the panic symptoms described as near-continuous. With respect to the occupational impairment, he is noted to have reported that his anxiety affected his ability to work.  The Veteran had some inappropriate behavior, as he was fired from his job after an altercation with a coworker. 

Accordingly, on this record, the service-connected anxiety disorder is shown to be productive of a disability picture that nearly approximated the criteria for an evaluation of 70 percent, but not higher for the period of the appeal beginning in August 2008.  38 C.F.R. § 4.130 including Diagnostic Code 9413.

During his hearing in September 2013, the Veteran testified that, as of February 2013, he had discontinued any mental health treatment for a year and indicated that he felt his symptoms were stable.  He endorsed that he felt better without counseling.

At the time of a March 2014 VA examination, the service-connected anxiety disorder is shown to have increased in severity.   

The VA treatment records include information about his symptoms related to anxiety, irritability, euthymic affect and mood swings.  

The Veteran reported that his anxiety symptoms were "off the chart" and that he experienced "massive" panic attacks 2 to 3 times a day.  He stated that he had lost his last job in March 2014 due to severe/continuous panic attacks and back pain issues.  

The VA examiner in March 2014 opined that the Veteran had total occupational and social impairment.  The examiner noted that the Veteran was noncompliant with his treatment and tended to walk out of therapy appointments.  

The Veteran's prominent symptoms were noted to include those of a depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting his ability to function independently, appropriately or effectively; chronic sleep impairment; memory loss of a mild degree; an inability to establish and maintain effective relationships; suicidal ideation without intent; and persistent danger of hurting himself or others. 

The Veteran, his wife, and friend all stated that the Veteran's symptoms had become more severe over time.  The Veteran and his wife asserted that his mental disability had caused him to lose jobs and made it difficult for him to find another.  The Veteran's friend asserted that he had seen the Veteran perform acts of violence towards others on numerous occasions and display social impairment. 

Accordingly, based on the medical evidence and lay statements, the Board finds that the service-connected disability picture is shown to have clearly worsened beginning with the March 19, 2014, VA psychiatric examination report. 

Significantly, the VA examiner in March 2014 first opined that the service-connected disability was consistently severe and resulted in total occupational and social impairment.  Also, the prominent symptoms reported in the examination along with the statements made by the Veteran, his spouse and friend show that the Veteran's anxiety disorder has worsened to a degree that renders him unemployable at this time.

Hence, on this record, the Board finds that, beginning in March 2014, the service-connected disability picture is shown to be manifested by an overall level of incapacity that the medical examiner opined resulted in total occupational and social inadaptability.  This was consistent with manifestations described by the submitted lay statements. 

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

In resolving all reasonable doubt in the Veteran's favor, a 100 percent rating is assignable beginning in March 2014 based on the evidence of record. 


Extraschedular Consideration prior to March 19, 2014

For the entire period prior to March 19, 2014, the Board has considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1). 

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the medical evidence does not show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate for rating purposes.  

The Veteran's main symptoms as discussed are contemplated by the increased ratings assigned for the various stages of the appeal.  

Therefore, for these reasons, referral for extraschedular consideration is not required in this case.


ORDER

An increased evaluation of 50 percent, but not higher for the service-connected anxiety disability for the initial period of the appeal prior to August 2008 is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An increased evaluation of 70 percent, but no more for the service-connected anxiety disability beginning in August 2008 is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An increased schedular rating of 100 percent for the service-connected anxiety disorder beginning in March 2014 is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


